Citation Nr: 1212606	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  07-32 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to a compensable rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones


INTRODUCTION

The Veteran served on active duty from January 1974 to November 1975.  In September 1978 his discharge was upgraded from other than honorable to under honorable conditions. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran's claims were remanded by the Board in February 2009 and February 2011. 

In a February 2012 informal hearing presentation the Veteran's representative stated that a remand is necessary because a supplemental statement of the case (SSOC) had not been issued.  A review of the claims file reveals that in fact an SSOC was issued in August 2011, and the SSOC reflects consideration of all the newly received evidence.  The SSOC is contained in Volume VII of the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The VA medical records received since the Board's February 2011 remand include a November 2009 audiology summary and a September 2010 audiology summary.  Unfortunately these summaries do not include the full audiologist's report and do not contain the actual numeric auditory threshold measurements.  The full VA audiology reports must be obtained and considered.  38 C.F.R. § 3.159(c)(2).
 
The Veteran has not had a VA audiology examination for rating purposes since April 2009-although the complete reports from November 2009 and September 2010 might include the necessary information.  A September 2010 VA record notes that the Veteran reported that his hearing sensitivity had decreased since his last evaluation.  Accordingly, the Veteran must be provided a new VA examination to determine the current severity of his service-connected right ear hearing loss disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Veteran's updated VA medical records relevant to the Veteran's claims should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA medical records pertinent to his hearing loss claims dated from April 2011 to present.  

2.  Obtain the complete VA audiological examination reports, including numeric auditory thresholds, for examinations performed on November 18, 2009, and September 15, 2010.  

3.  Determine if the VA medical records subsequent to April 2011 indicate that the Veteran has had any VA audiological examinations for diagnostic purposes.  If so, insure that the records include the numeric auditory thresholds.  If such are not included, obtain the full audiological report which includes the numeric auditory thresholds.

4.  Provide the Veteran a VA audiological examination to determine the Veteran's hearing acuity in each ear.  The examiner is requested to fully describe the functional effects caused by the Veteran's hearing loss.  The Veteran's claims folder should be made available to, and be reviewed by, the examiner.  If hearing loss is found in the left ear, the examiner should then render an opinion as to whether it is at least as likely as not that any such hearing loss is due to the Veteran's military service.  The examiner should discuss the results of audiological testing during service and thereafter, including a November 1974 in-service report which noted an auditory threshold of 40 decibels at 500 Hertz.  The examiner should provide rationale for all opinions given. 

5.  Upon completion of the above requested development, reconsider the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and be afforded the appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


